DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a Non-Final Office Action in response to amendment filed on 29 June 2021.  The present application claims 2, 3, 5-15, 17-21, 24-27, 29-34, 37-51, 54, 55, 57-62, 64 & 65, submitted on 29 June 2021 are pending. Applicants’ cancelation of claims 1, 4, 16, 22, 23, 28, 35, 36, 52, 53, 56, 58, & 63, indicated on 29 June 2021 has been acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29-31 & 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karr (U.S. Patent No. 2018/0056572).
Regarding claim 29, Karr discloses (see Figure 3) a method for producing film products (see Abstract), the method comprising: dynamically coordinating, with a processor (see Paragraph 0036; described utilization of programmable computer to coordinate movement of various components), movement of a plurality of film processing modules (135) relative to a moving web of film (139); instructing, with the processor, at least one of the plurality of film processing modules (135) to perform a function on the web of film (139); and controlling, with the processor, an air controller (202) of the at least one film processing module (135) to draw a vacuum to retain a film product formed from the web of film (see Paragraph 0027). The Examiner notes that the features upon which applicant relies (i.e., structural limitations that comprised within applicant described “film processing module”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claim 30, Karr discloses (see Figure 3) further comprising instructing, with the processor, the film processing module (135) to maintain contact between a cutting mechanism (50) of the film processing module and the web of film (139) for a predetermined period of time (see Paragraph 0028).
Regarding claim 31, Karr discloses (see Figure 3) wherein the cutting mechanism (50) includes one or more of a cutting wire and a heatable knife (see Paragraph 0028).
Regarding claim 60, Karr discloses (see Figure 3) a system (130) , comprising: a film processing module (135) moveably mounted to a supporting rail (132); and a processor and memory (see Paragraph 0036; described utilization of programmable computer to coordinate movement of various components) in communication with the film processing module (135) to: dynamically coordinate movement of the film (135) relative to a moving web of film (139), and perform a function on the web of film with the film processing module (see Paragraph 0033), wherein the processor is further configured to control an air controller (202) of the film processing module (135) to draw a vacuum to retain a film product formed from the web of film (see paragraph 0039). The Examiner notes that the features upon which applicant relies (i.e., structural limitations that construct applicant described “film processing module”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claim 65, Karr discloses (see Figure 3) wherein the film processing module (135) is one of a plurality of film processing modules (135; see Figure 3) and the processor is further configured to dynamically coordinate movements of the film processing modules (135) relative to one another (see Paragraph 0036).

Claims 2-3, 5-14, 17-18 & 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melandri (U.S. Patent No. 10,843,414).
Regarding claim 61, Melandri discloses (see Figures 1-2) a system (10), comprising: a film processing module (14) moveably mounted to a supporting rail (12); and a processor and memory (55) in communication with the film processing module (14) to: dynamically coordinate movement of the film processing module (14) relative to a moving web of film (2), and perform a function on the web of film (2) with the film processing module (14), wherein the film processing module (14) includes, and is electrically powered by, a battery (42; see Column 4, line 44-64).The Examiner notes that the features upon which applicant relies (i.e., structural limitations that construct applicant described “film processing module”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claim 2, Melandri discloses (see Figure 1) wherein the film processing module (14) is adapted to clamp, cut, and seal the film (see Column 4, line 18-22).
Regarding claim 3, Melandri discloses (see Figure 1) wherein the processor (14) is configured to maintain contact between a cutting mechanism (41) of the film processing module (14) and the web of film (2) for a predetermined period of time (see Column 4, line 18-22).
Regarding claim 5, Melandri discloses (see Figure 1) wherein the film processing module (14) is electrically powered by a bus (50) disposed concentrically to the supporting rail (see Column 5, line 02-10).
Regarding claim 6, Melandri discloses (see Figure 1) wherein the supporting rail (12) includes a plurality of rail sensors (51) in communication with the processor (55) and the processor (55) is further configured to monitor a location of the film processing module along the supporting rail (see Column 5, line 32-43).
Regarding claim 7, Melandri discloses (see Figure 1) wherein the supporting rail (12) forms a curvilinear circuit (see Figure 1).
Regarding claim 8, Melandri discloses (see Figure 1) wherein the supporting rail (12) is oblong (see Figure 1).
Regarding claim 9, Melandri discloses (see Figure 1) wherein the web of film (8) travels along an axis adjacent and parallel to the supporting rail (see Figure 1).
Regarding claim 10, Melandri discloses (see Figure 1) wherein the film processing module (14) includes a module sensor (53) in communication with the processor (55) and the processor (55) is further configured to determine an offset of the film processing module (14) relative to a demarcation on the web of film (2) based on information from the module sensor (see Column 3, line 56-58 and Column 5, line 24-31).
Regarding claim 11, Melandri discloses (see Figure 1) wherein the processor (55) is further configured to move the film (2) processing module (14) relative to the web of film to close the offset (see Column 3, line 56-58).
Regarding claim 12, Melandri discloses (see Figure 1) wherein the processor (55) is further configured to cut the web of film (2) with the film processing module (14) when the offset is closed (see Column 4, line 37-43).
Regarding claim 13, Melandri discloses (see Figures 1-2) wherein the film processing module (14) is one of a plurality of film processing modules (14) and the processor (55) is further configured to dynamically coordinate movements of the film processing modules (14) relative to one another (see Column 3, line 56-58).
Regarding claim 14, Melandri discloses (see Figures 1-2) wherein: a first set of the plurality of film processing modules (14) is adapted to perform a first function on the web of film (see Column 4, line 18-22); and a second set of the plurality of film processing modules (14) is adapted to perform a second function on the web of film (see Column 4, line 18-22).
Regarding claim 17, Melandri discloses (see Figures 1-2) wherein the film processing module (14) includes, and is electrically powered by, a battery (see Column 4, line 49-64).
Regarding claim 18, Melandri discloses (see Figures 1-2) wherein the cutting mechanism (41) includes one or more of a cutting wire and a heatable knife (see Column 4, line 49-64). 

Allowable Subject Matter
Claims 37-51, 54, 55, 57, 59 & 62 are allowed. Independent Claim 37 as currently amended includes an apparatus and method for producing a film product comprising a processor for dynamically controlling the movement of a plurality of film processing modules relative to a moving web of film and controlling an air controller to draw a vacuum to retain the film within the film processing modules. The film processing modules comprise a carriage assembly movable along a supporting rail, a linear actuator, a base connected to the linear actuator, an upper multi-functional assembly that includes a suction clamping plate and a cutting mechanism for cutting and sealing portions of the film a combination of structural elements, and their relationships to one another, that are not anticipated by or rendered obvious over the prior art, and, thus, are allowable over the prior art.
Claim 19-21, 32-34 & 64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731